Citation Nr: 0729600	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-34 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for osteoarthritis of the 
right knee with history of sinovitis, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1962 to July 
1966  The record also reveals that the veteran had prior 
active service and that he had served a total of over 17 
years and five months when he retired from active duty due to 
disability in July 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

The veteran failed to report to a scheduled video conference 
hearing in September 2005.  Currently there are no 
outstanding hearing requests.

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased rating for his service-
connected right knee disability.  The Board notes that in an 
August 2007 Informal Hearing Presentation, the veteran's 
representative questioned the age of the most recent VA 
medical examination of the veteran's right knee (September 
2004), as well as the adequacy of that examination.  The 
veteran's representative requested that the veteran be given 
a new VA examination of the right knee.   

In September 2004, subsequent to the most recent VA 
examination of the right knee, the veteran stated that he was 
waiting for an MRI of the right knee and that he had an 
upcoming appointment with VA orthopedics for treatment of his 
right knee on October 28, 2004.  Copies of these VA medical 
records have not been obtained.  This case must be remanded 
in order that these VA records may be obtained and included 
in the veteran's claims file.  See 38 C.F.R. § 3.159(c)(2) 
(2007).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for an increased rating, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date.  As this question is involved in the present appeal, 
this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that an effective date for the award of benefits 
will be assigned if an increased rating is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter 
which meets the requirements as outlined 
in Dingess.  

2.  The RO should request copies of all 
of the veteran's VA treatment records for 
the right knee, including any examination 
reports, inpatient records, outpatient 
records , X-ray reports, and MRI reports, 
dated from September 2003 to present.  

3.  When the above actions have been 
accomplished, the RO should arrange for a 
VA orthopedic examination of the 
veteran's right knee.  All indicated 
tests and studies, including X-rays, and 
range of motion studies in degrees, with 
consideration of objective manifestations 
of pain, should be performed.  

The examiner should provide a description 
of the degree of any 
instability/subluxation present in the 
right knee (i.e. whether it is slight, 
moderate or severe).  

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The examiner 
should be requested to identify any 
objective evidence of pain and all 
functional loss due to pain.  The 
examiner should specifically indicate the 
range of motion performed on the right 
knee without pain and the range of motion 
of the right knee accompanied by pain.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
of the right knee on repeated use or 
during flare-ups, and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  

The rationale for all opinions expressed 
should be explained.  The claims file 
should be made available to the examiner 
for proper review of the medical history, 
and the examination report is to reflect 
whether such a review of the claims file 
was made.

4.  After the above actions have been 
accomplished, the RO should undertake any 
other indicated development and re-
adjudicate the veteran's claim, to 
include consideration of DeLuca v. Brown, 
8 Vet. App. 202 (1995).  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



